[Cite as State v. Thieret, 2016-Ohio-4600.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                  :        OPINION

                 Plaintiff-Appellee,            :
                                                         CASE NO. 2016-A-0001
        - vs -                                  :

RONALD DAVID THIERET,                           :

                 Defendant-Appellant.           :


Criminal Appeal from the Ashtabula County Court, Eastern District, Case No. 2015
TRD 01678E.

Judgment: Affirmed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Plaintiff-Appellee).

Ronald David Thieret, pro se, 7000 Clubside Drive, Andover, OH 44003 (Defendant-
Appellant).



CYNTHIA WESTCOTT RICE, P.J.

        {¶1}     Appellant, Ronald David Thieret, appeals his conviction in the Ashtabula

County Court, Eastern District, following a bench trial, of speeding. At issue is whether

appellant’s conviction was supported by sufficient evidence and the manifest weight of

the evidence. For the reasons that follow, we affirm.

        {¶2}     Appellant was cited for speeding.      He pled not guilty and the case

proceeded to trial. Lieutenant Jared Sutton of the Ohio State Highway Patrol testified
that on October 20, 2015, at 6:35 a.m., he saw a car being driven westbound by

appellant on U.S. Route 322 at Mile Post 20 in Williamsfield Township traveling at an

excessive speed. Lt. Sutton was driving in the opposite direction eastbound on Route

322. Lt. Sutton made a visual estimate of appellant’s speed at 70 mph; the posted

speed limit in that area is 55 mph.

       {¶3}   As appellant passed Lt. Sutton, he activated his radar, which indicated

that appellant was travelling at 71 mph.      Lt. Sutton turned around in the road and

activated his overhead lights, but appellant continued to travel a substantial distance,

about three-fourths of a mile, until he finally stopped at Mile Post 18 in Wayne

Township.

       {¶4}   Lt. Sutton told appellant he stopped him because he was speeding.

Appellant asked the officer why he stopped him at that location since he felt the area

was dangerous. Lt. Sutton said he hoped appellant would have stopped further back.

Appellant asked to see the result of his radar test and Lt. Sutton complied.

       {¶5}   On cross-examination, Lt. Sutton testified that at the time of the stop, it

was dark outside and he was wearing glasses. He said the combined speed at which

his and appellant’s vehicles approached each other was about 120 mph.

       {¶6}   Lt. Sutton said he was not sure what type of headlights were on

appellant’s car, but he did not remember them being the new projection-style

headlights. Lt. Sutton said that as appellant passed him, he saw his car was gold and

had four doors.     Lt. Sutton also noticed the make of his car (Lincoln) and saw

appellant’s car had long-shaped taillights.




                                              2
       {¶7}   Lt. Sutton said there were no other cars on the road when he stopped

appellant.    Specifically, he said there were no vehicles between his cruiser and

appellant’s car as he was driving toward appellant or as he was checking appellant’s

speed on radar.

       {¶8}   Lt. Sutton said he had a very clear line of sight of appellant’s vehicle. The

road was very flat in that area and he saw appellant driving toward him for about 15

seconds from one-half mile away. He said the distance between the place where he

first saw appellant and where he stopped him was about two miles.

       {¶9}   In contrast to Lt. Sutton’s testimony, appellant testified that he was driving

55 mph and there were other vehicles on the road that morning.               Appellant also

disputed Lt. Sutton’s testimony that his overhead lights were activated for an extended

period of time. He said the officer activated his lights shortly before he stopped him.

Appellant also said his car has projection-type headlights.

       {¶10} Following the trial, the trial court found on the record that the parties

presented diametrically opposed versions of the incident, but that the state proved its

case beyond a reasonable doubt. The court thus found appellant guilty of speeding by

travelling 71 mph in a 55 mph zone and ordered appellant to pay a fine of $55.

       {¶11} Appellant appeals his conviction, asserting the following for his sole

assignment of error:

       {¶12} “Did the trial court err when the trial court violated the Appellants (sic) 14th

Amendment rights guaranteeing Procedural Due Process by not conducted a Fair and

Unbiased speeding ticket hearing when the state failed to meet their Burden of Proof in

identifying the Plaintiff Appellants (sic) vehicle?”




                                               3
       {¶13} Appellant argues his conviction was not supported by sufficient evidence

because Lt. Sutton did not provide enough descriptive information about the car he

observed speeding. In addition, because appellant argues the witnesses presented

conflicting versions of the events, he effectively argues his conviction was not supported

by the manifest weight of the evidence.

       {¶14} An appellate court reviewing the sufficiency of the evidence in a criminal

matter examines the evidence admitted at trial and determines whether, after viewing

the evidence in a light most favorable to the state, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt. State v.

Jenks, 61 Ohio St.3d 259, 273 (1991). “On review for sufficiency, courts are to assess

not whether the state’s evidence is to be believed, but whether, if believed, the evidence

against a defendant would support a conviction.” State v. Thompkins, 78 Ohio St.3d

380, 390 (1997) (Cook, J., concurring). Whether the evidence is legally sufficient to

sustain a verdict is a question of law that we review de novo. Id. at 386.

       {¶15} In contrast, a court reviewing the manifest weight observes the entire

record, weighs the evidence and all reasonable inferences, and considers the credibility

of the witnesses. Thompkins, supra, at 387. The court determines whether, in resolving

conflicts in the evidence and deciding witness credibility, the trier of fact clearly lost its

way and created such a manifest miscarriage of justice that the judgment must be

reversed and a new trial ordered. Id. The discretionary power to grant a new trial should

only be exercised in the exceptional case in which the evidence weighs heavily against

the conviction. Id. Witness credibility rests solely with the finder of fact, and an appellate

court is not permitted to substitute its judgment for that of the trier of fact. State v. Awan,




                                              4
22 Ohio St.3d 120, 123 (1986). The role of the reviewing court is to engage in a limited

weighing of the evidence in determining whether the state properly carried its burden of

persuasion. Thompkins, supra, at 390. If the evidence is susceptible to more than one

interpretation, an appellate court must interpret it in a manner consistent with the

verdict. State v. Banks, 11th Dist. Ashtabula No. 2003-A-0118, 2005-Ohio-5286, ¶33.

       {¶16} With respect to appellant’s sufficiency argument, Lt. Sutton testified he

had a clear line of sight of appellant’s vehicle because the land in that area is very flat.

Significantly, he said there were no other vehicles on the road at that time.      Further,

contrary to appellant’s argument, Lt. Sutton provided more descriptive information about

the vehicle he saw speeding than just the number of its doors. The officer said that as

appellant passed him, he saw appellant’s car was a gold Lincoln four-door with long-

shaped taillights.   Thus, contrary to appellant’s argument, Lt. Sutton’s testimony

provided ample evidence that the car he stopped was the car that was speeding.

       {¶17} With respect to appellant’s manifest-weight challenge, he acknowledges

the parties presented conflicting testimony. Lt. Sutton said appellant was speeding;

appellant said he was not. Lt. Sutton said there were no other vehicles on the road at

that time; appellant said there were. Lt. Sutton said that appellant’s headlights did not

appear to be projection-style headlights; appellant said they were. Lt. Sutton said his

overhead lights were activated for a substantial distance (three-fourths of a mile) before

appellant pulled over; appellant said Lt. Sutton activated his overhead lights shortly

before he stopped. Lt. Sutton said appellant’s car was gold; appellant argues it was

silver, brown, and black.    Lt. Sutton said appellant’s headlights were long-shaped;




                                             5
appellant argues they were small triangle-shaped. Significantly, appellant did not testify

his car was brown, silver, and black or that his taillights were small triangle-shaped.

       {¶18} In weighing the evidence, the court was entitled to believe Lt. Sutton’s

testimony and to discount appellant's conflicting testimony. After reviewing the record,

we cannot conclude the court clearly lost its way and created such a manifest

miscarriage of justice that appellant was entitled to a new trial.

       {¶19} We therefore hold the state presented sufficient, credible evidence to

support appellant's conviction.

       {¶20} For the reasons stated in this opinion, the assignment of error is overruled.

It is the judgment and order of this court that the judgment of the Ashtabula County

Court, Eastern District, is affirmed.



DIANE V. GRENDELL, J.,

THOMAS R. WRIGHT, J.,

concur.




                                              6